                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007



                                                    April 27, 2021

By CM/ECF

Honorable Barbara Moses
United States Magistrate Judge
Thurgood Marshall
United States Courthouse
500 Pearl Street
New York, NY 10007

   Re:        Muriel v. Comm’r of Soc. Sec., 1:20-cv-10479-VSB-BCM                     4/28/21

Dear Judge Moses:

This Office represents the Commissioner of Social Security (Commissioner) in the above-
referenced action pursuant to 42 U.S.C. § 405(g), challenging a decision by the Commissioner to
deny Plaintiff’s application for benefits. The Commissioner is to file a certified administrative
record (CAR) by May 4, 2021. The undersigned respectfully requests a 60-day extension of this
deadline to July 3, 2021, to file the CAR.

This is the Commissioner’s first request for an extension of the deadline to file this certified
administrative record. The extension is necessary because teleworking and other temporary
workplace changes since mid-March 2020 due to the COVID-19 pandemic continue to
significantly impact the operations of the Social Security Administration’s Office of Appellate
Operations (OAO) and materially affect its ability to prepare certified administrative records,
including obtaining transcriptions of hearing recordings from private contractors (vendors).
Over the past year, OAO has redesigned its business process to allow for a mostly virtual CAR
preparation process, and has worked and continues to work to expand and improve this process,
particularly to accommodate the significant increase in new court case filings. After months of
piloting new processes, updating vendor agreements, and making staffing changes, OAO
continues to work towards increasing its productivity of the transcriptions of the hearing
recordings by improving technology, persuading existing vendors to increase their transcription
production when possible, working to add an additional vendor(s), and hiring and transferring
additional staff to provide in-house transcription. OAO respectfully requests continued patience
as it works to add transcription capacity, increase production of CARs, and address rising court
case filings.

We have conferred with Plaintiff’s counsel regarding this application, and counsel advised that
he consents to this request.

Thank you for Your Honor’s consideration.
                                                                             Page 2



                                  Respectfully submitted,

                                  AUDREY STRAUSS
                                  United States Attorney

                          By:     Peter W. Jewett
                                  Peter W. Jewett
                                  Special Assistant United States Attorney
                                  c/o Social Security Administration
                                  Office of General Counsel
                                  26 Federal Plaza, Room 3904
                                  New York, NY 10278
                                  Tel.: (212) 264-2436
                                  Fax: (212) 264-6372
                                  peter.jewett@ssa.gov

cc: Daniel Berger, Esq.



                                Application GRANTED. So Ordered.




                                ____________________
                                Barbara Moses U.S.M.J.
                                April 28, 2021
